United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-41159
                         Conference Calendar



DAVID GREGORY SURASKY,

                                     Plaintiff-Appellant,

versus

FOREST B. KELLY, Inmate Systems Manager; ERNEST V. CHANDLER,
Warden; RONALD THOMPSON, The South Central Regional Director of
the Bureau of Prisons,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-347
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     David Gregory Surasky, federal prisoner # 52646-080, appeals

the district court’s dismissal of his complaint for damages,

brought pursuant to Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971), on the grounds

that it was frivolous and for failure to state a claim upon which

relief may be granted.   Surasky argues that: (1) the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41159
                                -2-

court erred in dismissing his suit without giving him notice and

an opportunity to amend his complaint and (2) he is entitled to

judgment in his favor because the defendants failed to file a

response denying the allegations made in his complaint.

     Surasky’s complaint was dismissed pursuant to 28 U.S.C.

§ 1915A.   The statute contains no requirement for service on the

defendants, nor for giving notice to the plaintiff of impending

dismissal.   See 28 U.S.C. § 1915A; see also Carr v. Dvorin, 171

F.3d 115, 116 (2d Cir. 1999); Martin v. Scott, 156 F.3d 578, 580

n.2 (5th Cir. 1998).   Surasky’s claim that he is entitled to

judgment because the defendants failed to respond to his

complaint is without merit given that: (1) the defendants were

never served with process and (2) the district court properly

concluded that the complaint was time-barred.   Accordingly, the

judgment of the district court is AFFIRMED.